PER CURIAM.
By this appeal from a judgment of conviction for the offenses of aiding and assisting in the conducting of a lottery, possession of lottery tickets, and possession of lottery devices, appellant contends primarily that there is an absence of sufficient proof as to venue. Appellee, State, contends that appellant failed to preserve the foregoing point on appeal by not timely filing a motion for new trial. The record reflects that appellant preserved the foregoing point on appeal by timely filing a motion for judgment of acquittal. It is our conclusion, after considering the cause upon the merits, that the judgment appealed should be and is hereby affirmed.
CARROLL, DONALD K„ Acting C. J., and WIGGINTON and RAWLS, JJ., concur.